                        UNITED STATES DISTRICT COURT
                             DISTRICT OF MAINE


VERNON P.,                                 )
                                           )
           Plaintiff,                      )
                                           )
      v.                                   ) Civil no. 2:17-cv-00397-LEW
                                           )
                                           )
SOCIAL SECURITY ADMINISTRATION             )
COMMISSIONER,                              )
                                           )
           Defendant.                      )


               ORDER AFFIRMING THE
    RECOMMENDED DECISION OF THE MAGISTRATE JUDGE

      No objection having been filed to the Magistrate Judge’s Recommended

Decision on Motion to Remand and Statement of Errors filed November 3,

2018, the Recommended Decision is accepted.

      Accordingly, it is hereby ORDERED that the Plaintiff’s Motion for

Sentence Six Remand is DENIED and the Commissioner’s decision is

AFFIRMED.

      SO ORDERED.

                                           /s/ Lance E. Walker
                                           LANCE E. WALKER
                                           U.S. DISTRICT JUDGE

Dated this 29th day of November, 2018.
